Exhibit 10.1

 

INVESTOR SERVICES AGREEMENT

 

 

This INVESTOR Services Agreement (“Agreement”) is made as of August 14, 2012 by
and between FSP INVESTMENTS LLC, a Massachusetts limited liability company
(“FSPI”), and FSP 50 SOUTH TENTH STREET CORP., a Delaware corporation intended
to qualify under the Internal Revenue Code of 1986, as amended, as a real estate
investment trust (the “REIT”).

 

WHEREAS, FSPI is a member of the Financial Industry Regulatory Authority (FINRA)
and the Securities Investor Protection Corporation (SIPC).

 

WHEREAS, the REIT desires to engage FSPI to provide the services described in
this Agreement.

 

WHEREAS, FSPI is willing to provide the services described in this Agreement to
the REIT.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

 

1.      Engagement of FSPI. The REIT hereby engages FSPI to provide the services
set forth herein. FSPI hereby accepts such engagement and agrees to perform its
obligations hereunder, all as more fully set forth herein.

 

2.      Services to be provided by FSPI. FSPI shall have the authority, subject
in each case to the terms and limitations of this Agreement, to exercise the
following powers on behalf of the REIT:

 

(a)to provide investor services to the holders of preferred stock in the REIT,
including without limitation, (i) changes of address, (ii) processing the
payment of dividends and changes in dividend payment information, (iii) the
distribution of Forms 1099, (iv) the distribution of tax basis information, (v)
the distribution of REIT demand letters, (vi) the distribution of quarterly and
special communications regarding dividend and/or property updates, (vii) the
distribution and/or internet posting of audited financial statements, (viii)
responding to requests for information on the REIT and (ix) the provision of
such other investor services that are customary and reasonable under the
circumstances.

(b)FSPI shall, as requested by the REIT, render appropriate accountings of any
dividend payments that it processes on behalf of the REIT. FSPI shall maintain,
and make available for inspection and copying by the REIT, appropriate records
of all of FSPI’s activities hereunder on behalf of the REIT.

 

 

 

(c)In exercising the powers set forth in Section 2, FSPI may conduct business
with vendors, service providers, consultants, accountants, correspondents,
lenders, borrowers, servicers, technical advisers, attorneys, brokers, corporate
fiduciaries, escrow agents, depositories, custodians, agents for collection,
insurers, insurance agents, banks, and persons acting in any other capacity
deemed by FSPI to be necessary or desirable in furtherance of FSPI’s business
with respect to the REIT.

(d)To perform its duties under this Agreement, FSPI at all times shall utilize a
staff of adequately trained personnel, the cost of which is to be borne by FSPI.
It is understood and agreed that the officers, directors and employees of FSPI
and its affiliates and its parent corporation may serve as officers and
directors of the REIT.

(e)FSPI shall provide such other advice and services and perform or supervise
such functions as may be pertinent to and consistent with the objectives of the
REIT, as reasonably requested by the REIT from time to time.

 

3.      Conflicts. The REIT agrees that, except as expressly provided herein,
FSPI, its parent corporation and each of their affiliates and subsidiaries may
engage in other activities and other businesses, including but not limited to
the rendering of advice and services and the making and management of
investments on their own behalf and on behalf of others, and the pursuit of such
activities and businesses shall not be deemed wrongful or improper.

4.      Fees; Reimbursements. On or before the fifth (5th) business day of each
calendar month, the REIT shall pay FSPI an investor services fee equal to five
hundred dollars ($500.00) per month in consideration of performing the services
hereunder. In addition, within thirty (30) days of any written request by FSPI,
the REIT shall pay the out-of-pocket expenses incurred by FSPI in performing the
services hereunder on behalf of the REIT, including without limitation, all bank
account fees, check stock, postage, overnight delivery charges and expenses
connected with the provision of investor services and the payment of dividends
to holders of the securities of the REIT. In no event shall the REIT be liable
for the employment expenses of the personnel employed by FSPI in rendering the
services hereunder or for overhead expenses of FSPI.

 

5.      Indemnification. None of FSPI, its officers, members or employees shall
be liable to any REIT or the stockholders of the REIT, except by reason of acts
constituting bad faith, willful misfeasance, gross negligence or reckless
disregard of their duties. FSPI may consult with legal counsel (which may be the
regular counsel of FSPI or other counsel), independent public accountants or
other professional advisors and, notwithstanding anything to the contrary
herein, shall not be liable for any action taken or omitted in good faith by it
in accordance with the advice of such counsel, accountants or advisor.

2

 

 

6.      Termination.

6.1      Term. This Agreement shall continue in effect from month to month,
unless sooner terminated pursuant to Sections 6.2 or 6.3.

6.2      Termination by Either Party Without Cause. Either party hereto may
terminate this Agreement without cause at any time, upon at least thirty (30)
days written notice, effective at the end of the notice period. Any such
termination shall be without penalty or any other payment.

6.3      Termination for Cause by Either Party for Cause. At the option of
either party, this Agreement shall terminate immediately upon written notice
thereof given to the other party if any of the following events shall happen:

(a)      If either party shall violate any provision of this Agreement and,
after notice of such violation, shall not cure such default within 30 days;

(b)      If (i) either party shall be adjudged a bankrupt or insolvent by a
court of competent jurisdiction, or (ii) an order shall be made by a court of
competent jurisdiction (A) for the appointment of a receiver, liquidator or
trustee of either party or of all or substantially all of its property by reason
of the foregoing, or (B) approving any petition filed against either party for
its reorganization, and such adjudication or order shall remain in force or
unstayed for a period of 30 days; or

(c)      If either party shall (i) institute proceedings for voluntary
bankruptcy, (ii) file a petition seeking reorganization under the federal
bankruptcy laws, or for relief under any law for the relief of debtors, (iii)
consent to the appointment of a receiver of itself or of all or substantially
all of its property, (iv) make a general assignment for the benefit of its
creditors, or (v) admit in writing its inability to pay its debts generally as
they become due.

The parties agree that if any of the events specified in Subsections 6.3(b) or
6.3(c) of this Section shall happen, it will give written notice thereof to the
other party within seven days after the happening of such event.

In the event of a termination pursuant to Subsections 6.3(a), 6.3(b) or 6.3(c),
the party triggering such termination shall be liable to the other party for
damages at law and at equity, subject to terms and provisions of this Agreement.

6.4      Effect of Termination. From and after the effective date of termination
of this Agreement, FSPI shall not be entitled to remuneration for further
services hereunder. FSPI shall forthwith upon such termination:

(a)      Pay over to the REIT all money collected and held for the account of
the REIT pursuant to this Agreement, after deducting any reimbursement for its
expenses to which it is then entitled hereunder;

3

 

 

(b)      Deliver to the REIT a full accounting, including a statement showing
all payments collected by it and all money held by it, covering the period
following the date of the last accounting furnished to the REIT; and

(c)      Deliver to the REIT all property and documents related to the REIT then
in the custody of FSPI.

7.      Amendments. This Agreement shall not be modified or amended except by an
instrument in writing signed by all of the parties hereto as of the date of
effectiveness of such modification or amendment.

 

8.      Assignment. FSPI may not assign this Agreement without the prior written
consent of the REIT, which consent may be given or withheld in the sole
discretion of the REIT. This Agreement shall automatically terminate, without
the payment of any penalty, in the event of its assignment without the consent
of the REIT. The parties acknowledge that this Agreement constitutes a personal
services contract of the type contemplated by Section 365(c)(1) of the Federal
Bankruptcy Act and, as such, may not be assumed or assigned by a trustee in
bankruptcy.

9.      No Partnership. The parties hereto are not, and shall not be deemed to
be, partners or joint venturers with each other.

 

10.      Notice. Any notice, report or other communication required or permitted
to be given hereunder shall be in writing and shall be given: (a) by delivery in
person to an officer of the party to whom it is addressed or (b) by mailing, by
registered or certified mail or by deposit with a nationally recognized
overnight delivery service, to the party to whom it is addressed, if to the
REIT, at the address furnished to FSPI, and if to FSPI, at the following
address:

 

FSP Investments LLC

401 Edgewater Place, Suite 200

Wakefield, Massachusetts 01880

Attention: Director of Investor Services

 

Any party, by notice aforesaid, may designate a different address or addresses
for notices, reports, or other communications intended for it.

 

11.      Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the Commonwealth of Massachusetts without
giving effect to any choice or conflict of law provision or rule (whether of the
Commonwealth of Massachusetts or any other jurisdiction) that would cause the
application of laws of any jurisdiction other than those of the Commonwealth of
Massachusetts.

 

4

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

 

FSPI:   FSP INVESTMENTS LLC                     By: /s/ Barbara J. Fournier    
  Barbara J. Fournier       Chief Operating Officer                 REIT:   FSP
50 SOUTH TENTH STREET CORP.                     By: /s/ Barbara J. Fournier    
  Barbara J. Fournier       Chief Operating Officer

 

5

 

 

